                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Melodie Shuler,                              )             C/A No. 5:19-1015-MGL-PJG
                                             )
                              Plaintiff,     )
                                             )
v.                                           )               ORDER REGARDING
                                             )            AMENDMENT OF COMPLAINT
State of South Carolina; Sheriff Leroy       )
Ravenell; Captain Antonia Turkvant; Laquetta )
Sumpter; Samuel Daily; Derrick Dash; Diane )
Goodstein; Winnifa B. Clark,                 )
                                             )
                              Defendants.    )
_____________________________________ )

       The plaintiff, Melodie Shuler, proceeding pro se, brings this civil rights action. The

Complaint has been filed pursuant to 28 U.S.C. § 1915. This matter is before the court pursuant to

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint in

accordance with applicable law, the court finds this action is subject to summary dismissal if

Plaintiff does not amend the Complaint to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       This matter arises out of a domestic violence incident in Orangeburg County in which

Plaintiff claims that she and her minor children were abused by her ex-husband, but Plaintiff was

criminally charged by the Orangeburg County Sheriff’s Office. (Compl., ECF No. 3 at 5.) Plaintiff

claims that throughout her criminal prosecution, various government actors, including the Sheriff’s

Office, judges, and court officials, withheld or deprived Plaintiff of documents and information

necessary for her defense against the criminal charges.




                                          Page 1 of 14
       Plaintiff claims that on January 12, 2016, Magistrate Samuel Daily refused to provide

Plaintiff with the name of the court, which prevented Plaintiff from writing a caption for her motion

for discovery. (Id. ¶ 80-1, ECF No. 3 at 14.) However, the next day, the clerk of court, LaQuetta

Sumpter, told Plaintiff that the case was in the Orangeburg County Magistrate’s Court, and Plaintiff

was able to put a caption on her motion. (Id.) Plaintiff also claims that during her bond hearing, the

magistrate refused to provide Plaintiff with a copy of “any information provided during the bond

hearing,” including the caption of the case and Plaintiff’s “release status.” (Id. ¶ 80-2.) Plaintiff

indicates that she was informed that the Orangeburg County Sheriff’s Office had that information

on file. (Id.) Plaintiff attempted to file the motion for discovery in magistrate’s court but it was

rejected and Plaintiff was told to file the motion with the Orangeburg County Sheriff’s Office, which

she did on January 15, 2016. (Id. ¶¶ 80-3, 80-4.)

       On January 28, 2016, Plaintiff filed a motion to shorten the response time to her discovery

request in magistrate’s court. (Id. ¶ 80-8, ECF No 3 at 15.) At some point, Magistrate Daily

indicated to Plaintiff that he would not rule on Plaintiff’s motion until the scheduled trial date,

February 10, 2016. (Id.) On January 29, 2016, Plaintiff requested “a copy of the recordings” of an

unspecified civil case from the Orangeburg County Magistrate’s Court but was told by an

unspecified person that she must make the request in writing. (Id. ¶ 80-9, ECF No. 3 at 16.)

       Captain Antonia Turkvant of the Orangeburg County Sheriff’s Office informed Plaintiff on

January 29, 2016 that she would not provide Plaintiff a copy of the 911 call from the alleged victim

in Plaintiff’s criminal matter. (Id. ¶ 80-11.) On February 1, 2016, Plaintiff filed a motion to dismiss

or, in the alternative, to sanction and a motion for bill of particulars based on the Orangeburg County

Sheriff’s Office’s refusal to provide Plaintiff with material pursuant to Brady v. Maryland, 373 U.S.


                                            Page 2 of 14
83 (1963), and South Carolina Rule of Criminal Procedure 5. (Id. ¶¶ 80-12, 80-13.) In the motion

to dismiss, Plaintiff claimed that the thirty-two page fax sent to her by the Sheriff’s Office was not

sufficient. (Id. ¶ 80-12.)

        On February 11, 2016, Magistrate Daily denied Plaintiff’s request to receive a copy of her

criminal case file and the file of an unspecified civil case. (Id. ¶ 80-16.) Plaintiff filed requests for

those files again on February 24, 2016, but she never received copies of the files. (Id. ¶ 80-17.)

        On March 4, 2016, Plaintiff requested a copy of the “recordings of the jury striking” from

the same court for an unspecified case but Sumpter told Plaintiff that she had to make the request

through Magistrate Daily. (Id. ¶ 80-10, ECF No. 3 at 16.) On March 21, Magistrate Derrick Dash

held a hearing and ruled that Plaintiff could not have a copy of the jury selection list. (Id. ¶ 80-25,

ECF No. 3 at 19.) Also in that hearing, Magistrate Dash told Plaintiff that an unspecified higher

court issued a writ of mandamus that, presumably, directed that Plaintiff be given a copy of the jury

selection list. (Id. ¶¶ 80-25, 80-27.) In a telephone conversation with Magistrate Dash on April 5,

2016, Plaintiff informed Dash that “no orders were issued by the higher court in regards to the Writ

of Mandamus” but Dash did not believe Plaintiff, became belligerent with Plaintiff, and threatened

to call the police for Plaintiff’s “telephone misuse.” (Id. ¶ 80-27.)

          On April 6, 2016, Magistrate Dash issued a show cause order because Plaintiff did not

appear in court on the day of her trial. (Id. ¶ 80-29.) Plaintiff claims that Magistrate Dash knew

Plaintiff did not intentionally miss the trial and did not have the financial ability to pay the fine. (Id.)

However, Plaintiff also alleges the court system lacks jurisdiction to demand she travel to South

Carolina for court proceedings. (Id. ¶ 143, ECF No. 3 at 37.)




                                              Page 3 of 14
        Plaintiff further claims that from April 2016 to November 2016, State Circuit Court Judge

Diane Goodstein refused to schedule a hearing date for Plaintiff’s appeal of her criminal conviction1

because Judge Goodstein claimed that Plaintiff never filed an appeal or a motion for a new trial.

(Id. ¶ 80-39, ECF No. 3 at 27.) Additionally, Plaintiff claims Judge Goodstein called Child

Protective Services to report her concern for Plaintiff’s children because Plaintiff “made no sense”

in what she said to the court. (Id.) Plaintiff claims Judge Goodstein eventually remanded the case

to magistrate’s court for resentencing after the clerk’s office of the magistrate’s court admitted to not

mailing the final order, which prevented Plaintiff’s ability to appeal. (Id.) However, the magistrate

court refused to schedule a new sentencing hearing. (Id.) Plaintiff also claims the Clerk of the

Circuit Court, Winnifa B. Clark, “refused to follow procedural rules” by refusing to file Plaintiff’s

appeal and requests for appointment of counsel based on Plaintiff’s failure to pay the filing fees.

(Id. ¶ 80-40.)

        On August 20, 2018, Plaintiff stood in the clerk’s office of an Orangeburg County court

building and criticized Magistrate Dash’s ruling in front of Dash and Sumpter. (Id. ¶ 142, ECF No.

3 at 37.) Plaintiff claims Magistrate Dash accused Plaintiff of committing a criminal offense,

ordered Sumpter to call the police, and “chased” Plaintiff out of the building. (Id.)

        Plaintiff filed this action alleging violations of her constitutional rights pursuant to 42 U.S.C.

§§ 1983, 1985; violations of the South Carolina Freedom of Information Act (“FOIA”) S.C. Code

Ann. §§ 30-4-10 et seq.; and state tort claims against the defendants, seeking damages.2 Plaintiff



        1
         It is not clear from the Complaint what Plaintiff’s charges were, what Plaintiff was
ultimately convicted of, or what sentence was given to her by the trial court.
        2
            This case was severed from Civil Action No. 5:19-88-MGL-PJG. (ECF No. 1.)

                                             Page 4 of 14
also raises forty-one separate claims of legal error by the magistrate’s court and sheriff’s office in

Plaintiff’s criminal proceeding. (Id. ¶ 95, ECF No. 3 at 21-27.) The issues raise, among other

things, questions of whether the magistrate’s court properly ruled on Plaintiff’s pretrial motions;

whether the court had jurisdiction; whether the magistrate erred by denying Plaintiff’s motion to

recuse; whether Plaintiff was denied Brady material; whether the magistrate erred in denying

Plaintiff’s post-trial motions; whether Plaintiff was denied the right to a speedy trial and a jury trial;

and whether evidence was properly admitted. (Id.)

        Plaintiff claims the refusal by Defendants Ravenell, Turkvant, Daily, Dash, and Sumpter to

provide Plaintiff with information and documents related to Plaintiff’s criminal case violated FOIA;

the First Amendment, and the Fourteenth Amendment’s Due Process Clause. (Id. ¶¶ 78-80, 93-94;

ECF No. 3 at 13-21.) Plaintiff also claims that Defendants Dash and Sumpter retaliated against

Plaintiff and violated her First Amendment rights by attempting to arrest her for criticizing Dash in

the clerk’s office of the courthouse. (Id. ¶¶ 142-43, ECF No. 3 at 37.) Additionally, Plaintiff claims

Defendants Daily, Dash, and Sumpter have demonstrated bias in the court proceedings and racial

animus against Plaintiff because she is African American. (Id. ¶ 145, ECF No. 3 at 39.) Further,

Plaintiff claims Defendants Goodstein and Clark violated Plaintiff’s right to due process. (Id. ¶ 95-

39, ECF No. 3 at 27.)

II.     Discussion

        A.      Standard of Review

        Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying the administrative


                                             Page 5 of 14
costs of proceeding with the lawsuit. This statute allows a district court to dismiss the case upon a

finding that the action “is frivolous or malicious,” “fails to state a claim on which relief may be

granted,” or “seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B).

       In order to state a claim upon which relief can be granted, the plaintiff must do more than

make mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly, 550

U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations, not

its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).




                                            Page 6 of 14
        B.      Analysis

                1.      Sovereign Immunity

        The State of South Carolina was named as a defendant in this case.3 To the extent Plaintiff

seeks damages against the State for purported constitutional violations, including against the

individual defendants in their official capacities, or for torts committed by its employees, the State

is immune from suit. The Eleventh Amendment bars suits by citizens against non-consenting states

brought either in state or federal court. See Alden v. Maine, 527 U.S. 706, 712-13 (1999); Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996); Hans v. Louisiana, 134 U.S. 1 (1890). Such

immunity extends to arms of the state, including a state’s agencies, instrumentalities, and employees.

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984); see also Regents of

the Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997); Will v. Mich. Dep’t of State Police, 491 U.S.

58 (1989) (recognizing that “arms of the State” are not “persons” under § 1983, and observing that

“[w]e cannot conclude that § 1983 was intended to disregard the well-established immunity of a

State from being sued without its consent”). While sovereign immunity does not bar suit where a

state has given consent to be sued, or where Congress abrogates the sovereign immunity of a state,

neither of those exceptions applies in the instant case.       Congress has not abrogated the states’

sovereign immunity under § 1983, see Quern v. Jordan, 440 U. S. 332, 343 (1979), and South



        3
          It is not clear whether Plaintiff intends to bring claims specifically against the State of South
Carolina in this matter. However, Plaintiff raises tort claims against all of the defendants named in
the Complaint. Because the named individual defendants in this case are state officials, and because
Plaintiff’s claims arise out of the official duties of those defendants, the tort claims must be brought
against the State of South Carolina pursuant to the South Carolina Tort Claims Act, S.C. Code Ann.
§§ 15-78-10 et seq. (“SCTCA”), which is the exclusive remedy for any tort committed by an
employee of a state government entity within the scope of the employee’s official duty. S.C. Code
Ann. § 15-78-70(a)-(c).

                                              Page 7 of 14
Carolina has not consented to suit in federal district court, even under the SCTCA. S.C. Code Ann.

§ 15-78-20(e). Accordingly, to the extent Plaintiff raises any claims for damages against the State

of South Carolina, the State is immune from suit.

                2.      Judicial Immunity

        As to Plaintiff claims against South Carolina Magistrates Samuel Daily and Derrick Dash,

and South Carolina Circuit Court Judge Diane Goodstein, these defendants are entitled to absolute

immunity from suit. It is well settled that judges have absolute immunity from a claim for damages

arising out of their judicial actions. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (providing that

judges are entitled to absolute immunity from suit, not just the ultimate assessment of damages, for

judicial actions taken within their jurisdiction); Chu v. Griffith, 771 F.2d 79, 81 (4th Cir. 1985) (“It

has long been settled that a judge is absolutely immune from a claim for damages arising out of his

judicial actions.”); see also Pressly v. Gregory, 831 F.2d 514, 517 (4th Cir. 1987) (finding state

magistrates are entitled to absolute judicial immunity for act performed in their judicial capacity).

Judicial immunity is not pierced by allegations of corruption or bad faith, nor will a judge “be

deprived of immunity because the action he took was in error, was done maliciously, or was in

excess of his authority.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). Judicial immunity

applies to all “judicial acts” taken by judges within the court’s subject matter jurisdiction. King v.

Myers, 973 F.2d 354, 356-57 (4th Cir. 1992) (citing Stump). “[T]he factors determining whether

an act by a judge is a ‘judicial’ one relate to the nature of the act itself, i.e., whether it is a function

normally performed by a judge, and to the expectations of the parties, i.e., whether they dealt with

the judge in his judicial capacity.” Stump, 435 U.S. at 362.




                                              Page 8 of 14
       Here, Plaintiff’s allegations mostly concern decisions Judges Daily, Dash, and Goodstein

made from the bench concerning Plaintiff’s criminal charges. Such acts—ruling on Plaintiff’s

various motions, scheduling hearings and trials, and conducting proceedings from the bench—are

judicial in nature because they are normal functions regularly performed by judges in such cases.

And, the acts were performed in the defendants’ capacities as judicial officers in cases within their

respective jurisdictions, see S.C. Code Ann. § 22-3-550 (defining magistrate court jurisdiction in

minor criminal matters), § 14-5-340 (providing circuit court jurisdiction over appeals from

magistrates’ courts), notwithstanding Plaintiff’s vague and conclusory allegations that the

magistrates lacked jurisdiction to hear Plaintiff’s criminal proceeding.4

       As to Plaintiff’s claims based on Defendant Dash’s calling the police and chasing Plaintiff

out of the courthouse in retaliation for Plaintiff’s criticism of him in the clerk’s office, precedent

supports the application of judicial immunity for Magistrate Dash. Specifically, action taken by

judges to provide security and order in the courthouse, including when court is not in session, is a

judicial act for which absolute immunity applies. See Huminski v. Corsones, 396 F.3d 53, 78 (2d

Cir. 2005) (finding judicial immunity for a judge who issued trespass notices against a litigant who

protested the judge’s decisions in the litigant’s case on the courthouse grounds because there was

a nexus between the judge’s actions and the judge’s decision in the litigant’s case); Barrett v.

Harrington, 130 F.3d 246, 259-60 (6th Cir. 1997) (finding judicial immunity for judge who alerted

prosecutors and law enforcement to the actions of a former litigant whom the judge believed was



       4
         To the extent Plaintiff asks the court to review the propriety of state court’s decision in a
criminal proceeding and issue non-monetary relief in that matter, such a claim must be brought by
way of a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Wilkinson v.
Dotson, 544 U.S. 74, 81-82 (2005).

                                            Page 9 of 14
harassing her); Martinez v. Winner, 771 F.2d 424, 435 (10th Cir. 1985) (finding judicial immunity

applies to judge who alerted law enforcement and implemented security measures during trial over

the judge’s suspicion that the plaintiff made threats or intimidated the jury during plaintiff’s criminal

trial). Plaintiff’s claim that Magistrate Dash acted in retaliation is unavailing because allegations of

bad faith or maliciousness do no defeat judicial immunity. See Stump, 435 U.S. at 356-57.

Accordingly, Plaintiff’s claims against Judges Daily, Dash, and Goodstein are barred by judicial

immunity.

        Plaintiff’s claims against the clerks of court, Laquetta Sumpter and Winnifa B. Clark, are also

barred by immunity. Absolute judicial immunity has been extended to non-judicial officers, such

as clerks of court, “where their duties had an integral relationship with the judicial process.”

Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000) (citing Eades v. Sterlinske, 810 F.2d

723, 726 (7th Cir. 1987)). The doctrine of absolute quasi-judicial immunity has been adopted and

made applicable to court support personnel because of “the ‘danger that disappointed litigants,

blocked by the doctrine of absolute immunity from suing the judge directly, will vent their wrath on

clerks, court reporters, and other judicial adjuncts[.]’ ” Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir.

1992) (quoting Scruggs v. Moellering, 870 F.2d 376, 377 (7th Cir. 1989)); (limited by Antoine v.

Byers & Anderson, Inc., 508 U.S. 429 (1993), to exclude court reporters); see also Hamilton v.

Murray, 648 F. App’x 344, 344-45 (4th Cir. 2016) (“[C]ourt clerks enjoy derivative absolute judicial

immunity when they act in obedience to a judicial order or under the court’s direction.”)

        Here, Plaintiff’s allegations against Sumpter and Clark concern only the clerks’ giving

Plaintiff information. None of Plaintiff’s allegations asserts that the clerks acted outside of their

authority or discretion to deny Plaintiff’s rights, again, notwithstanding Plaintiff’s vague and


                                            Page 10 of 14
conclusory allegation that Clark refused to follow rule by assessing fees for Plaintiff’s filings. To

the contrary, Plaintiff’s alleges the magistrates denied her requests for documents. Thus, to the

extent the clerks denied Plaintiff access to any documents, Plaintiff’s own allegations indicate it was

pursuant to orders by the court. See Hamilton, 648 F. App’x at 344-45. Accordingly, Sumpter and

Clark are entitled to derivative, quasi-judicial immunity from Plaintiff’s suit for damages.

                3.      Failure to State a Claim

        As to Plaintiff’s claims pursuant to 42 U.S.C. § 1983 that Orangeburg County Sheriff Leory

Ravenell and Deputy Antonia Turkvant violated Plaintiff’s right to due process by failing to provide

her with information and documents prior to her trial, Plaintiff fails to state a claim upon which relief

can be granted. A legal action under 42 U.S.C. § 1983 allows “a party who has been deprived of a

federal right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must allege:

(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that the

alleged violation was committed by a person acting under the color of state law. West v. Atkins, 487

U.S. 42, 48 (1988).

        The United States Supreme Court has held that when a State suppresses evidence favorable

to an accused that is material to guilt or punishment, the State violates the defendant’s right to due

process under the Fourteenth Amendment. Cone v. Bell, 556 U.S. 449, 451 (2009) (citing Brady v.

Maryland, 373 U.S. 83 (1963)). To state a claim for a Brady violation under § 1983, the Plaintiff

must allege the evidence at issue was favorable to her; the officers suppressed the evidence in bad




                                            Page 11 of 14
faith;5 and prejudice ensued. Owens v. Balt. City State’s Attorneys Office, 767 F.3d 379, 396-97

(4th Cir. 2014). Here, Plaintiff provides no allegation that Ravenell or Turkvant suppressed

exculpatory evidence. Plaintiff alleges only that they refused to provide her a copy of the 911 call

form the victim in her case, and that the documents she did receive from the Orangeburg County

Sheriff’s Office were not sufficient. Without any allegation that the defendants had exculpatory

evidence that they did not provide Plaintiff, the Complaint fails to state a claim of a due process

violation upon which relief can be granted.

               4.      Conclusion

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) - (iii) for failure to state a claim upon which relief can be granted and because

some of the defendants are immune from suit. Plaintiff is hereby granted twenty-one (21) days from

the date this order is entered (plus three days for mail time) to file an amended complaint pursuant

to Federal Rule of Civil Procedure 15(a) that corrects the deficiencies identified above.6 If Plaintiff

fails to file an amended complaint that corrects those deficiencies, this action will be recommended

for summary dismissal pursuant to 28 U.S.C. § 1915.


       5
         Where the exculpatory evidence was suppressed by a prosecutor rather than a law
enforcement officer, there is no bad faith requirement. See Jean v. Collins, 221 F.3d 656, 660 (4th
Cir. 2000) (“Jean II”).
       6
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed. 2017)
(“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies and
remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                           Page 12 of 14
      IT IS SO ORDERED.

                                                   ___________________________________
                                                   Paige J. Gossett
                                                   UNITED STATES MAGISTRATE JUDGE
May 31, 2019
Columbia, South Carolina

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                        Page 13 of 14
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                           Page 14 of 14
